NUMBER 13-18-00221-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

ORLANDO CAMPOS,                                                                        Appellant,

                                                 v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
              Memorandum Opinion by Justice Longoria

       Appellant Orlando Campos, proceeding pro se, attempted to perfect an appeal

from trial court cause number B-15-2049-0-CR-B in the 156th District Court of Bee

County, Texas.1 Appellant states that he is giving his notice of appeal “[f]ollowing a


       1  Appellant has pursued other pro se appeals from this same trial court cause number. See
Campos v. State, 13-18-00071-CR, 2018 WL 1192617, at *1 (Tex. App.—Corpus Christi Mar. 8, 2018, no
pet.) (mem. op., not designated for publication); Campos v. State, 13-16-00482-CR, 2016 WL 5941881, at
*1 (Tex. App.—Corpus Christi Oct. 13, 2016, no pet.) (mem. op., not designated for publication).
Finding/Judgment of True in a subsequent re-indictment (cause no. B-16-2017-0-CR-B)

and after 30 days of disposition in the above styled criminal case.” Appellant seeks an

out of time appeal, the appointment of substitute counsel on appeal, and the provision of

a free appellate record. We dismiss the appeal for want of jurisdiction.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (Tex. 1961); McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.). Exceptions to the general rule include: (1) certain

appeals while on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d
624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,

TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial

of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998,

no pet.); McKown, 915 S.W.2d at 161.

       On April 24, 2018, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not an appealable order. The Clerk

requested that appellant correct this defect within ten days and notified appellant that the
                                              2
appeal would be dismissed if the defect was not corrected. Appellant has failed to

respond to the Court’s directive.

       The Court, having examined and fully considered the notice of appeal, the

documents before the Court, and appellant’s failure to respond to this Court’s directive,

is of the opinion that we lack jurisdiction over this appeal. Accordingly, the appeal is

DISMISSED FOR WANT OF JURISDICTION.


                                                             NORA L. LONGORIA
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of May, 2018.




                                           3